Name: Council Regulation (EC) NoÃ 719/2007 of 25 June 2007 amending Regulation (EC) NoÃ 234/2004 concerning certain restrictive measures in respect of Liberia
 Type: Regulation
 Subject Matter: international trade;  international affairs;  Africa;  defence;  European Union law;  coal and mining industries
 Date Published: nan

 26.6.2007 EN Official Journal of the European Union L 164/1 COUNCIL REGULATION (EC) No 719/2007 of 25 June 2007 amending Regulation (EC) No 234/2004 concerning certain restrictive measures in respect of Liberia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Common Position 2007/400/CFSP of 11 June 2007 terminating certain restrictive measures imposed against Liberia (1), Having regard to the proposal from the Commission, Whereas: (1) Common Position 2004/137/CFSP of 10 February 2004 concerning restrictive measures against Liberia (2) provided for the implementation of the measures set out in United Nations Security Council Resolution 1521(2003) concerning Liberia, including inter alia, a ban on the import of rough diamonds from Liberia. That ban was most recently renewed by Common Position 2007/93/CFSP of 12 February 2007 modifying and renewing Common Position 2004/137/CFSP (3) for a period of six months. On 27 April 2007, the UN Security Council adopted Resolution 1753(2007). It decided, inter alia, to terminate the restrictive measures on diamonds from Liberia. Subsequently, Liberia was admitted as of 4 May 2007 to the Kimberley Process Certification Scheme. Accordingly, Liberia should be listed as a Participant in Annex II to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds (4). (2) Council Regulation (EC) No 234/2004 (5) prohibits, inter alia, the import of rough diamonds from Liberia. (3) Article 6(1) of Regulation (EC) No 234/2004, which prohibits the import into the Community of rough diamonds from Liberia, and Article 6(3) which prohibits circumvention of that prohibition, should therefore be repealed with retroactive effect as of 27 April 2007, HAS ADOPTED THIS REGULATION: Article 1 Paragraphs (1) and (3) of Article 6 of Regulation (EC) No 234/2004 shall be repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 27 April 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 2007. For the Council The President A. SCHAVAN (1) OJ L 150, 12.6.2007, p. 15. (2) OJ L 40, 12.2.2004, p. 35. Common Position last modified and renewed by Common Position 2007/93/CFSP (OJ L 41, 13.2.2007, p. 17). (3) OJ L 41, 13.2.2007, p. 17. (4) OJ L 358, 31.12.2002, p. 28. Regulation as last amended by Commission Regulation (EC) No 613/2007 (OJ L 141, 2.6.2007, p. 56). (5) OJ L 40, 12.2.2004, p. 1. Regulation as last amended by Regulation (EC) No 1819/2006 (OJ L 351, 13.12.2006, p. 1).